In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                    ___________________________
                         No. 02-20-00033-CV
                    ___________________________

 UNITED HEALTHCARE OF TEXAS, INC.; OPTUM HEALTH CARE SOLUTIONS, LLC
D/B/A OPTUM HEALTHCARE SOLUTIONS, INC.; UNITED HEALTHCARE, INC. D/B/A
UNITED HEALTHCARE INSURANCE COMPANY; UNITED HEALTHCARE COMMUNITY
  PLAN OF TEXAS, L.L.C.; EVERCARE OF TEXAS, L.L.C.; UNITED HEALTHCARE
     BENEFITS OF TEXAS, INC.; UNITED HEALTHCARE SERVICES, INC.; AND
                 UNITEDHEALTH GROUP, INC., Appellants

                                    V.

   LOW-T PHYSICIANS SERVICE, P.L.L.C.; LOW-T PHYSICIANS PROFESSIONAL
     ASSOCIATION; AND LOW-T PHYSICIANS GROUP, P.L.L.C., Appellees




                 On Appeal from the 342nd District Court
                         Tarrant County, Texas
                     Trial Court No. 342-303717-18

              Before Sudderth, C.J.; Womack and Wallach, JJ.
                Memorandum Opinion by Justice Wallach
                          MEMORANDUM OPINION

      This is an appeal from the trial court’s denial of the motion to compel

arbitration filed by Appellants United Healthcare of Texas, Inc.; Optum Health Care

Solutions, LLC d/b/a Optum Healthcare Solutions, Inc.; United Healthcare, Inc.

d/b/a United Healthcare Insurance Company; United Healthcare Community Plan of

Texas, L.L.C.; Evercare Of Texas, L.L.C.; United Healthcare Benefits of Texas, Inc.;

United Healthcare Services, Inc.; and UnitedHealth Group, Inc. (collectively United

or Appellants). Appellants are in the business of issuing health insurance policies or

processing claims under those policies. Appellees Low-T Physicians Service, P.L.L.C.;

Low-T Physicians Professional Association; and Low-T Physicians Group, P.L.L.C.

(collectively Appellees or Low-T) are medical service providers who benefit from

several medical provider contracts with Appellants in geographically diverse areas

across the country. Appellants demanded a large refund from Appellees for alleged

overpayments of claims proceeds. Appellees rejected the demand and made a

counteroffer which they contend Appellants accepted, forming a settlement

agreement that Appellants later breached. Appellees then sued Appellants for

declaratory judgment in state court seeking a declaration that the breached settlement

should be enforced and declarations of the rights of the parties under the various

provider agreements and Texas law regarding processing and payment of claims.

Appellants counterclaimed for recovery of the amounts previously demanded as

overpayments and sought declaratory relief regarding the rights and duties of the

                                          2
parties under the provider agreements and applicable law regarding processing and

payment of claims. Both sides sought recovery of attorney’s fees.

      Appellants moved to compel arbitration of all claims by all parties because all

the medical provider agreements between the parties had broad arbitration

agreements. Appellees contended that each provider agreement––and included

arbitration agreement––was a separate agreement for each practice location and that

Appellants failed to establish that the claims being asserted in the case fell within the

scope of any specific provider agreements. The trial court denied the motion to

compel as to all claims.

      We affirm in part and reverse and remand in part. We affirm the trial court’s

denial of arbitration on Appellants’ claim for overpayment and on Appellees’ claim

regarding the alleged breach of the settlement of that overpayment claim, and related

costs and attorney’s fees (Count One of Appellees’ Original Petition and paragraphs

11, 17 and 18 of Appellants’ Second Amended Answer and Amended Counterclaim),

because Appellants failed to establish that those claims fall within the scope of any

arbitration agreement between the parties. We reverse the trial court’s denial of

arbitration as to both sides’ other requests for declaratory relief regarding their rights

and duties under the several provider agreements and applicable state laws concerning

the payment and processing of claims as well as their related claims for attorney’s fees

and costs (Counts Two and Three of Appellees’ Original Petition and paragraphs 17–

19 of Appellant’s Second Amended Answer and Counterclaim) and remand this case

                                            3
to the trial court to refer each of those general declaratory relief disputes for

arbitration according to the terms of each provider agreement and to also decide

whether to stay the nonarbitrable claims pending resolution of arbitration.

I. Factual Background

      Appellant UnitedHealth Group, Inc. is a publicly traded corporation with

approximately 185 affiliated entities. Appellant Optum is an affiliate of UnitedHealth

Group that processes payments and performs other administrative work on behalf of

the UnitedHealth Group entities. The remaining Appellants are also affiliates of

UnitedHealth Group that are insurers or administrators of health insurance plans.

Appellants (except Optum) sign provider agreements with physicians and group

practices to provide healthcare services to Appellants’ insureds.

      Appellees are three affiliates, each of which is a professional entity employing

medical staff who treat patients for hypogonadism, or low testosterone. Physicians

associated with Appellees provide medical and wellness services to men at various

locations throughout the United States. Low-T’s staff provide medical services for the

treatment of hypogonadism with testosterone injections. United contracts with

medical groups like Appellees (known generally as “preferred providers”) to offer

medical services to individuals either insured by United or insured by plans

administered by United.

      Beginning in August 2011, United and Low-T entered into an agreement

whereby Low-T became a preferred provider for United. In addition to lengthy

                                           4
portions of the agreement dealing with service and payment responsibilities of the

parties, the portions of the agreement pertinent to this dispute provided,

      [A.]   UnitedHealthcare Insurance Company is entering into this
             agreement with you. It is doing so on behalf of itself,
             UnitedHealthcare of Texas, Inc., UnitedHealthcare Beneifts [sic]
             of Texas, Inc., Evercare of Texas, L.L.C. and its other affiliates
             for certain products and services we offer our customers, all of
             which we describe in the attached Appendix 2.
             This agreement applies to you and to your professional staff (the physicians
             and other professionals who are your employees, or your independent
             contractors providing services to your patients, and who are subject to
             credentialing by us) and the services you provide at the locations in the
             attached Appendix 4. When this agreement refers to “you”, it also
             refers to your professional staff. Your professional staff is bound
             to the same requirements of this agreement as you are. You
             represent to us that you have the authority to bind your
             professional staff to this agreement.
             ....
      [B.]   This agreement applies to your practice locations identified in Appendix 4.
             ....
      [C.]   What if we do not agree[?]

             We will resolve all disputes between us by following the dispute
             procedures set out in our Administrative Guide. If either of us
             wishes to pursue the dispute beyond those procedures, they will
             submit the dispute to binding arbitration in accordance with the
             Commercial Dispute Procedures of the American Arbitration
             Association [(AAA)] (see http://www.adr.org) within one year.

             We both expressly intend that any dispute between us be resolved
             on an individual basis so that no other dispute with any third
             party(ies) may be consolidated or joined with our dispute. We
             both agree that any arbitration ruling by an arbitrator allowing
             class action arbitration or requiring consolidated arbitration
             involving any third party(ies) would be contrary to our intent and
             would require immediate judicial review of such ruling. The
             arbitrator will not vary the terms of this agreement and will be


                                               5
       bound by governing law. We both acknowledge that this
       agreement involves interstate commerce, and is governed by the
       Federal Arbitration Act, 9 U.S.C. § 1 et seq. The arbitrator will not
       have the authority to award punitive or exemplary damages
       against either of us, except in connection with a statutory claim
       that explicitly provides for such relief. Arbitration will be conducted in
       Dallas County, TX.

       If a court allows any litigation of a dispute to go forward, we both
       waive rights to a trial by jury with respect to that litigation, and the
       judge will be the finder of fact. Any provision of this agreement
       that is invalid or unenforceable shall not affect the validity or
       enforceability of the remaining provisions of this agreement or
       the validity or enforceability of the offending provision in any
       other situation or in any other jurisdiction. This section of the
       agreement shall survive and govern any termination of this
       agreement.

       ....

[D.]   This is it[.]

       This contract, the appendices and the items referenced in the
       attached Appendix 1, constitute our entire understanding. It
       replaces any other agreements or understandings with regard to
       the same subject matter—oral or written—that you have with us
       or any of our affiliates.

               Federal law and the applicable law of the jurisdiction where you
       provide health care services govern our agreement. Such laws and the rules and
       regulations promulgated under them, when they are applicable, control and
       supersede our agreement. The Regulatory Appendix referenced in
       Appendix 1, and any attachment to it, is expressly incorporated to
       govern our agreement and is binding on both of us. In the event
       of any inconsistent or contrary language between the Regulatory
       Appendix (when it applies) and any other part of our agreement,
       including but not limited to appendices, amendments and
       exhibits, the Regulatory Appendix will control. [Emphasis added.]




                                         6
The signatory on the August 2, 2011 agreement is “Low T Center” with an address in

Plano, Texas; and Appendix 4 shows provider locations in Indianapolis, Indiana; and

Fort Worth, Texas.

      Over the next several years, Low-T related entities in Nashville, Tennessee;

Southlake, Texas; Conway, Arkansas; Warrenville, Illinois; Arapahoe County,

Colorado; Mooresville, North Carolina; Leawood, Kansas; Independence, Missouri;

and Knoxville, Tennessee entered into additional preferred provider agreements with

UnitedHealthcare Insurance Company and its affiliates. Each agreement specifically

stated that it applied to the professionals and their services at each practice location

identified in each agreement and that each provider agreement constituted the entire

agreement between the parties and their affiliates relevant to the subject matter of the

agreement.

      While each agreement contained an arbitration clause for resolving “all disputes

between us,” the clauses varied in their terms. Common to all the agreements was

language that if the parties were unable to resolve disputes according to their

applicable administrative procedures, they would submit such disputes to binding

arbitration. Also common to all the agreements was language to the effect that “any

dispute between us [would] be resolved on an individual basis so that no other dispute

with any third party(ies)[could] be consolidated or joined with our dispute.” Several of

the agreements provided that any arbitration ruling that allowed class or consolidated



                                           7
arbitration involving any third parties would be contrary to the terms of the

agreement and would require immediate judicial review.

      While several of the agreements also provided for arbitration pursuant to the

rules of the Commercial Dispute Procedures of the AAA, others were more complex.

For example, in three of the agreements, claims under $1,000,000 were to be

arbitrated before the AAA using the AAA Healthcare Payor Provider Arbitration

Rules while claims for $1,000,000 or more, or for termination of the agreement,

required a panel of three arbitrators selected from the AAA’s National Healthcare

Roster or its National Roster of Arbitrators. Each agreement provided for a different

location for arbitration: Dallas County, Texas; Pulaski County, Arkansas; Arapahoe

County, Colorado; Cook County, Illinois; Davidson County, Tennessee; Guilford

County, North Carolina; and Johnson County, Kansas. None of the agreements

addressed handling or arbitration of claims arising outside of each respective

agreement.

      In December 2017, Optum, on behalf of Appellants, sent Low T Center, LLC

a letter demanding that it pay Appellants approximately $2.4 million, which Appellants

alleged was the total amount of overpayments for healthcare services provided

between May 2014 and May 2017. According to Appellants’ discovery response,

although United had paid over 40,000 individual health insurance claims to Appellees

during that time, the demand had not been based upon an audit of each of those

healthcare claims. Instead, Optum contended it had identified coding “errors” totaling

                                          8
less than $10,000.00 during the three-year period from “[a] sample of

11 UnitedHealthcare Employer and Individual records comprising 482 claim lines

paid.” Optum then “extrapolated” an amount due across a “paid claims universe” to

come up with the $2.4 million amount demanded. Nothing in this demand correlated

the “claims universe” or the amount claimed to any particular preferred provider

agreement between the parties.

      Appellees contended that Appellants’ audit and demand for repayment violated

Texas state law. According to Appellees, Texas law permits an insurer to audit a claim

only within 180 days after the claim is received by the insurer. If an insurer follows

that and other audit procedures—none of which allegedly permit a broad

“extrapolation” of claims—the insurer may demand a repayment only within 180 days

after the claim is paid. Except for a relatively small number of claims paid in early

2017, Appellants’ demand for repayment of claims dating back to 2014 allegedly

violated these requirements. Thus, on December 29, 2017, Appellees sent Appellants

a letter disputing Optum’s audit and demand. That letter triggered an internal dispute

resolution process allegedly required under Texas law.

      Appellees used Appellants’ internal dispute resolution procedure described in

Optum’s December 2017 letter to challenge Appellants’ right to recoupment.

Appellees also retained an independent auditor to review the coding of the healthcare

claims. The auditor agreed that the vast majority of claims had been properly coded

and that Appellants’ repayment demand was not justified. On February 26, 2018,

                                          9
Appellants sent Appellees’ internal counsel a letter stating Appellants had considered

Appellees’ dispute but had nevertheless determined Appellants’ position “remain[ed]

valid.” Appellants titled the letter “RESOLUTION OF DISPUTE—Overpayment Is

Valid” and renewed their demand for payment.

      Appellees then sent Appellants a written settlement proposal to resolve the

dispute. Accompanying the settlement proposal was a check in the amount of

$24,665.21 in proposed satisfaction of the overpayment claim. Appellants cashed the

settlement check but then repudiated the settlement on September 12, 2018, stating

that the matter was being “referred for litigation” and warning Appellees to be

“guided accordingly.” Appellants said nothing about arbitration.

      In October 2018, Appellees sued Appellants for declaratory relief in the state

district court (1) seeking declarations that the overpayment “settlement agreement”

was valid and enforceable and that Appellants’ audit and demand violated the

provider agreements and state law and (2) seeking declaratory relief of the rights and

obligations of the parties to “certain provider agreements” without identifying the

agreements. One agreement was attached as an exemplar. Appellants answered Low-

T’s suit and moved to dismiss the case or transfer it to Travis County, Texas.

Appellants then reasserted their motion to dismiss or transfer to Travis County but

also added counterclaims under unidentified provider agreements that Appellants

alleged govern the healthcare claims covered by their demand for overpayment.

Appellants also sought declaratory relief regarding the rights and obligations of the

                                          10
parties under the unidentified provider agreements as well as other affirmative relief.

Appellants removed the suit to federal court. Appellees moved to remand the case to

the state district court, and the federal court granted that motion.

      Appellants participated in mediation with Low-T in June 2019. After the

mediation proved unsuccessful, Appellants moved to compel arbitration. In doing so,

they asked the court to order arbitration “in accordance with the provider agreements

that are the subject of this dispute.” [Emphasis added.] After Appellants filed their

motion to compel arbitration, the parties engaged in limited discovery, with each side

producing copies of the provider agreements that are at issue in this case. However,

despite being requested to do so, Appellants never identified the underlying healthcare

claims made the subject of the repayment demand or correlated them to any specific

provider agreement.

      The trial court conducted a summary hearing of the Motion to Compel

Arbitration and the responses and replies on file and signed an order denying the

motion on January 17, 2020. This interlocutory appeal ensued. See Tex. Civ. Prac. &

Rem. Code Ann. § 51.016.

II. Standard of Review

      We review a trial court’s order denying a motion to compel arbitration for an

abuse of discretion. Henry v. Cash Biz, LP, 551 S.W.3d 111, 115 (Tex. 2018), cert. denied,

139 S. Ct. 184 (2018); In re Labatt Food Serv., L.P., 279 S.W.3d 640, 642–43 (Tex. 2009)

(orig. proceeding). We defer to the trial court’s factual determinations if they are

                                           11
supported by evidence but review its legal determinations de novo. Henry, 551 S.W.3d

at 115. Whether the claims in dispute fall within the scope of a valid arbitration

agreement is reviewed de novo. Id.; Perry Homes v. Cull, 258 S.W.3d 580, 598 &

n.102 (Tex. 2008). The evidentiary standards applicable to Appellants’ motion to

compel arbitration are the same as those that apply to a motion for summary

judgment. See Doe v. Columbia N. Hills Hosp. Subsidiary, L.P., 521 S.W.3d 76, 81 (Tex.

App.—Fort Worth 2017, pet. denied). Appellate courts are not required to search a

voluminous record with no guidance to identify evidence supporting a claim for

arbitration. See Hall v. Stephenson, 919 S.W.2d 454, 467 (Tex. App.—Fort Worth 1996,

writ denied).

III. Analysis

      A. The Law
      A party seeking to compel arbitration must establish that there is a valid

agreement to arbitrate, that the claims raised are within the scope of the agreement,

and that the claims are arbitrable; the third element is not an issue here. Henry,

551 S.W.3d at 115; Haddock v. Quinn, 287 S.W.3d 158, 169 (Tex. App.—Fort Worth

2009, pet. denied). The first question to be answered then is whether there is a valid

arbitration agreement between the parties. G.T. Leach Builders, LLC v. Sapphire V.P.,

LP, 458 S.W.3d 502, 525 (Tex. 2015). This step is a question of contract formation:

i.e., did the parties have a valid agreement to arbitrate some set of claims? IQ Prod. Co.

v. WD-40 Co., 871 F.3d 344, 348 (5th Cir. 2017).


                                           12
      The second issue is whether the claims in question are subject to the arbitration

agreement proved. In re FirstMerit Bank, N.A., 52 S.W.3d 749, 754 (Tex. 2001) (orig.

proceeding). Once the party seeking to compel arbitration has established the

existence of an enforceable arbitration agreement, both Texas and federal law

recognize a strong presumption favoring arbitration. G.T. Leach Builders, 458 S.W.3d at

521. However, despite this strong presumption in favor of arbitration, that policy

“cannot serve to stretch a contractual clause beyond the scope intended by the parties

or allow modification of the plain and unambiguous provisions of an agreement.”

Belmont Constructors, Inc. v. Lyondell Petrochemical Co., 896 S.W.2d 352, 356 (Tex. App.—

Houston [1st Dist.] 1995, no writ); see also Branch Law Firm, L.L.P. v. Osborn,

447 S.W.3d 390, 397 (Tex. App.—Houston [14th Dist.] 2014, no pet.); Osornia v.

AmeriMex Motor & Controls, Inc., 367 S.W.3d 707, 712 (Tex. App.—Houston [14th

Dist.] 2012, no pet.). “Even the exceptionally strong policy favoring arbitration cannot

justify requiring litigants to forego a judicial remedy when they have not agreed to do

so.” Carr v. Main Carr Dev., LLC, 337 S.W.3d 489, 496 (Tex. App.—Dallas 2011, pet.

denied); Daniel K. Hagood, P.C. v. Kapai, No. 05-18-01485-CV, 2019 WL 4010778, at

*3 (Tex. App.—Dallas Aug. 26, 2019, pet. denied) (mem. op.). Additionally, even

though an arbitration clause might appear to encompass the claims in question,

      the court cannot confine its analysis to the construction of that clause
      alone. The court must examine the entire agreement. Although the
      parties broadly may agree to arbitrate in one part of the agreement, they
      also may place limits on the agreement to arbitrate in another part of the
      agreement. Katz v. Feinberg, 167 F. Supp. 2d 556, 566 (S.D.N.Y. 2001)

                                           13
      [aff’d, 290 F.3d 95 (2nd Cir. 2002)]; see J.M. Davidson[ Inc. v. Webster],
      128 S.W.3d [223, 229 (Tex. 2003)] (stating that, in construing an
      agreement to arbitrate contained in a written contract, courts must
      examine the entire writing in an effort to harmonize and give effect to all
      the provisions of the contract). In determining whether a given dispute
      must be arbitrated, a court looks to all terms of the parties’ agreement
      bearing on arbitration. See J.M. Davidson, 128 S.W.3d at 229. Even though
      the wording of an arbitration clause may be broad, its scope may be
      limited by language elsewhere in the agreement in which the parties
      unambiguously negate or limit the arbitration clause with respect to a
      given matter in dispute. Woodcrest Nursing Home v. Local 144, Hotel, Hosp.,
      Nursing Home [&] Allied Servs. Union, 788 F.2d 894, 898 (2d Cir. 1986);
      Katz, 167 F. Supp. 2d at 566; see J.M. Davidson, 128 S.W.3d at 229.

Branch Law Firm, 447 S.W.3d at 395.

      Arbitration agreements are contracts and are subject to the rules of contract

construction. AT & T Mobility LLC v. Concepcion, 563 U.S. 333, 339, 131 S. Ct. 1740,

1745 (2011); IHS Acquisition No. 131, INC. v. Iturralde, 387 S.W.3d 785, 791 (Tex.

App.—El Paso 2012, no pet.) (“An agreement to arbitrate is a contract, the

relation[ship] of the parties is contractual, and the rights and liabilities of the parties

are controlled by the law of contracts.”). As noted by the El Paso court in Iturralde,

       In construing an arbitration agreement, the court should attempt to give
       effect to the parties’ intentions, in light of the usual and ordinary
       meaning of the contractual language and the circumstances under which
       the agreement was made. See In re Kaplan Higher Educ. Corp., 235 S.W.3d
       206, 210 (Tex. 2007) (“Arbitration agreements are enforced according to
       their terms and according to the intentions of the parties.”) (internal
       quotations and citations omitted).

387 S.W.3d at 794. Under traditional contract principles, the primary concern is to

ascertain the true intent of the parties as expressed in the instrument. R & P Enters. v.

LaGuarta, Gavrel & Kirk, Inc., 596 S.W.2d 517, 518 (Tex. 1980). Courts should


                                            14
consider the entire writing in an effort to harmonize and give effect to all the

provisions of the contract so that none will be rendered meaningless. Universal C.I.T.

Credit Corp. v. Daniel, 243 S.W.2d 154, 158 (Tex. 1951). No single provision alone will

be given controlling effect; all the provisions must be considered with reference to the

whole instrument. Myers v. Gulf Coast Minerals Mgmt. Corp., 361 S.W.2d 193, 196 (Tex.

1962). Contracts are construed from a utilitarian standpoint, bearing in mind the

particular business activity sought to be served. Reilly v. Rangers Mgmt., Inc., 727 S.W.2d

527, 530 (Tex. 1987). In this regard, it has been noted that

       the nature of the parties’ relationship is critical. If their sole relationship
       is established and governed by an agreement with an arbitration
       provision, their disputes are more likely to fall within the scope of the
       arbitration provision. But when the relationship extends beyond the
       agreement or is governed by separate and independent agreements,
       arbitration is less likely.

In re Great W. Drilling, LTD, 211 S.W.3d 828, 838 (Tex. App.—Eastland 2006, orig.

proceeding) (footnote omitted), mand. granted sub nom., In re Gulf Expl., LLC,

289 S.W.3d 836 (Tex. 2009).

      The court may look to extrinsic evidence of the facts and circumstances

surrounding a contract’s execution to aid in the construction of the contract’s

language, “but the evidence may only ‘give the words of a contract a meaning

consistent with that to which they are reasonably susceptible, i.e., to “interpret’

contractual terms.’” URI, Inc. v. Kleberg Cty., 543 S.W.3d 755, 765 (Tex. 2018) (quoting




                                             15
Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. CBI Indus., Inc., 907 S.W.2d 517, 521 (1995)).

As further explained by the Supreme Court in URI,

       [T]he parol evidence rule prohibits extrinsic evidence of subjective intent
       that alters a contract’s terms but “does not prohibit consideration of
       surrounding circumstances that inform, rather than vary from or
       contradict, the contract text.” Thus, extrinsic evidence may be consulted
       to give meaning to the phrase “the green house on Pecan Street,” but
       “cannot be used to show the parties’ motives or intentions apart from”
       the language employed in the contract.

              ....

              What “facts and circumstances” may be consulted will naturally
       vary from case to case, but reasonably well-defined contours can be
       mined from our jurisprudence. Because objective intent controls the
       inquiry, only circumstantial evidence that is objective in nature may be
       consulted. We have accordingly described surrounding circumstances as
       including “‘the commercial or other setting in which the contract was
       negotiated and other objectively determinable factors that give a context to
       the transaction between the parties.’” Setting can be critical to
       understanding contract language, as we found in cases
       involving . . . construction of an arbitration agreement. We have also cited trade
       custom as bearing on the parties’ objective intent when provisions were
       stricken from a form insurance contract. Similarly, trade usage can
       illuminate the meaning of contract language because “the meaning to
       which a certain term or phrase is most reasonably susceptible is the one
       which [is] so regularly observed in place, vocation, trade or industry so
       ‘as to justify an expectation that it will be observed with respect to a
       particular agreement.’” Facts attending the execution may or may not
       shed light on contract meaning and may or may not cross the parol-
       evidence line. In deciding what facts and circumstances are informative,
       rather than transformative, ascertaining objective meaning is the
       touchstone.

543 S.W.3d at 767–68 (second emphasis added) (footnotes omitted).

       B. Application of Law to Facts
       Appellants’ arguments can be summarized as follows:


                                              16
      1)     Appellees judicially admitted in their petition that their claims must be
             submitted to arbitration because all the provider agreements contained a
             broadly worded arbitration agreement.

      2)     Regardless of whether the parties to every agreement were identical, they
             were all either affiliates of signatories who were bound to the agreements
             or were bound under the direct benefits estoppel theory.

      3)     In response to Appellees’ claim that Appellants entered into a settlement
             of the overpayment claim, any such claims should be submitted to
             arbitration since the purported settlement arises from the underlying
             contractual dispute, which is subject to arbitration.

      4)     To the extent that any claims of any Low-T entities are not subject to
             arbitration, their claims should be stayed pending conclusion of
             arbitration of the arbitrable claims.

      Appellees deny that they have judicially admitted that their claims should be

subject to arbitration. Further, Appellees deny that Appellants met their burden of

proving that the claims in question fall within the scope of any arbitration agreement

between the parties. Appellees also deny that the direct benefits estoppel theory is

applicable and contend that Appellants entered into a settlement and release of the

underlying claims and that Appellants’ breach of that settlement agreement is not

subject to the alleged arbitration agreement.1




      1
         Appellees also contend that Appellants’ request to arbitrate is not arbitrable
because it was untimely, coming more than one year after the date the dispute arose,
in violation of the arbitration provisions in the provider agreements. We need not
decide this issue. Whether a party complied with contractual time deadlines for
initiation of arbitration is for the arbitrator to decide, not the court. G.T. Leach
Builders, 458 S.W.3d at 521.


                                           17
      Appellees’ live pleading was their Plaintiffs’ Original Petition for Declaratory

Relief. Appellees sought declaratory relief regarding the rights and obligations of the

parties under certain Texas statutes, the preferred provider contracts, and the alleged

settlement agreement. One provider agreement was attached as Exhibit A as an

exemplar. Count One of Appellees’ petition sought declaratory relief that the amounts

Appellants had claimed to be due from the “paid claims universe” calculated from the

smaller, unidentified claims audit had been the subject of a full and final accord and

satisfaction. Count Two requested a declaration of the parties’ rights under the

provider agreements and Texas law:

      (a) UHG [(United excluding Optum)] is prohibited from conducting
      post-payment audits not in conformance with the provisions of the
      Provider Agreements and Texas law;
      (b) UHG is prohibited from making claims for refunds or recoupment
      from Low T beyond the time limits set by Texas law; and
      (c) UHG is prohibited from demanding refunds or making recoupments
      based on statistical extrapolations beyond the actual claims audited.
Count Three sought declaratory relief regarding the proper methods of coding

insurance claims under the provider agreements. Appellees sought attorney’s fees for

each count and court costs.

      Appellants’ live pleading was their Second Amended Answer and Amended

Counterclaim. In addition to attorney’s fees, costs, and interest, Appellants sought a

declaration of the parties’ rights and obligations under the provider agreements,

including their alleged right to recovery of the alleged overpayments, as well as the


                                          18
proper method of recouping such overpayments by allocating them to future claims.

Appellants also sought damages for breach of contract for Appellees’ failure to refund

the overpayments and for Appellees’ failure to abide by the dispute resolution

provisions of the contracts. Finally, Appellants sought “statutory refunds” under

“Chapters 1301 and/or 843.”

      The first question in the arbitration analysis is whether there is an enforceable

arbitration agreement between the parties. The answer is yes, several in fact. All the

provider agreements were executed by United Healthcare Insurance Company on

behalf of itself and its named and unnamed affiliates. Neither side has contested the

“affiliate” relationship of the various United entities nor United Healthcare Insurance

Company’s authority to enter into the agreements on behalf of the affiliated

companies. Therefore, we hold that all Appellants should be treated as parties to each

of the provider agreements. As for Appellees, they pleaded that collectively they do

business as “Low T Center.” Appellees further pleaded that they contract with UHG

as a preferred provider, that Appellees are beneficiaries of the UHG preferred

provider agreements, and that this lawsuit concerns the payments due under those

provider agreements. Appellants therefore established that there are multiple valid and

enforceable arbitration agreements, as set forth in each respective provider agreement.

See Hous. First Am. Sav. v. Musick, 650 S.W.2d 764, 769 (Tex. 1983) (stating assertions

of fact in the live pleadings of a party are judicial admissions and are binding on the

party making them); see also FirstMerit Bank, 52 S.W.3d at 755–56 (holding signatories

                                          19
to contracts with arbitration clauses, and nonsignatories who sue based on such

contracts, are bound to the contracts’ arbitration clauses); Powell v. Grijalva, No. 14-19-

00080-CV, 2020 WL 4097274, at *4 (Tex. App.—Houston [14th Dist.] July 21, 2020,

no pet.) (mem. op.); Gen. Fin. Servs., Inc. v. Practice Place, Inc., 897 S.W.2d 516, 521 (Tex.

App.—-Fort Worth 1995, no writ) (op. on reh’g). As a result, we need not address the

issue of direct benefits estoppel. See Tex. R. App. P. 47.1.

       The second question we ask in the arbitration analysis is whether the claims in

question fall within the scope of the arbitration clauses. We hold that Appellants did

not establish that their overpayment claim and Appellees’ claim about the alleged

settlement thereof (Count One of Appellees’ Original Petition and paragraphs 11, 17,

and 18 of Appellants’ Second Amended Answer and Amended Counterclaim) are

within the scope of the arbitration agreements, and we therefore also hold that the

trial court did not abuse its discretion in denying arbitration of those matters.

However, the other, more general claims for declaratory relief by both sides regarding

their mutual rights and obligations under the provider agreements (Counts Two and

Three of Appellees’ Original Petition and paragraphs 17–19 of Appellants’ Second

Amended Answer and Counterclaim) are within the scope of the arbitration

agreements and should be remanded to the trial court for referral to arbitration under

the terms of each respective provider agreement.

       The provider agreements all contain language to the effect that all disputes

“between us” will be resolved through United’s Administrative Guide and, if no

                                             20
resolution is obtained, through binding arbitration. Appellants contend, and we agree,

that this is broad arbitration language. Appellants contend that this language invokes

the presumption in favor of arbitration of all disputes between the parties. See Neal v.

Hardee’s Food Sys., Inc., 918 F.2d 34, 38 (5th Cir. 1990). According to Appellants, since

all the agreements contain this language, the overpayment claim should be arbitrated.

We find this to be an overly simplistic analysis that fails to implement the intent of the

parties. As will be explained below, no provider agreement in the record covers the

overpayment demand actually made. Absent an applicable provider agreement, the

overpayment demand fails to fall within the scope of any arbitration agreement

between the parties.

      As with any contract, the court seeks to ascertain and enforce the intent of the

parties. The court should look to the wording of the agreement to determine the

intent of the parties. Kaplan Higher Educ. Corp., 235 S.W.2d at 210; Iturralde, 387 S.W.3d

at 794. However, the court should also look to the entire agreement in light of the

circumstances surrounding the making of the contract to give meaning to the wording

of the agreement. Universal C.I.T. Credit Corp., 243 S.W.2d at 158. Courts construe

contracts from a utilitarian standpoint, bearing in mind the particular business activity

sought to be served, Reilly, 727 S.W.2d at 530, and may consider extrinsic evidence of

the facts and circumstances surrounding a contract’s execution to aid in the

construction of the contract’s written language. URI, Inc., 543 S.W.3d at 765.



                                           21
       With these principles in mind, we start by noting that these provider

agreements cover two areas of commerce that are heavily regulated at the state level:

health insurance claims payments and provision of medical care. Regarding health

insurance claims regulations, it has been noted,

       As a result of complaints by aggrieved health care providers and insureds
       with regard to dilatory practices of some insurers in making payments or
       reimbursements for health care claims, most states now require insurers
       to disburse payments in a timely fashion once the claims are deemed
       clean. Statutes mandating prompt payment are ordinarily found among
       the general requirements for insurers, provisions addressing accident and
       health insurance specifically, or material describing unfair and prohibited
       trade practices. Although prompt-pay requirements also exist for some
       other lines of insurance, this survey focuses exclusively on those
       applicable to health insurance.

Thomson Reuters, Prompt Payment Requirements for Health Insurance Claims, 50 State

Statutory Surveys: Insurance: Health, 0110 SURVEYS 26, Westlaw (Dec. 2020). Likewise,

the practice of medicine is heavily regulated at the state level. 2

       Given this background, the wording of each provider agreement clearly

demonstrates that the parties intended to create a decentralized system of separate

contracts governing their regional relationships. Each agreement expressly applies

only to the identified medical practice, its professional staff, and services provided at

that particular practice location. The rationale is obvious; i.e., the services provided at

       2
         An index of the statutes governing the practice of medicine in the various
states can be found at Thomson Reuters, State Licensure: Physicians, 50 State Statutory
Surveys: Health Care: Health Care Providers, 0100 SURVEYS 24, Westlaw (Sept. 2020). As
would be expected, the areas involved in governing the practice of medicine are
extensive.


                                             22
each location, and the billing and payment for those services, were intended to be

subject to the state regulatory authority of those practice locations. For example,

Texas locations would be governed by Texas law while Tennessee locations would be

governed by Tennessee law. Those laws could well be different, and the agreements

acknowledge that regulatory reality. In fact, the Regulatory Appendix for each

agreement, where attached, reflects the respective state insurance-claim-processing

requirements.

      Additionally, the fact that the parties executed provider agreements with

arbitration clauses with different rules and different arbitration locations clearly

demonstrates that the parties viewed each agreement to be an independent contractual

document pertaining to the practice locations in that agreement and to the obligations

of the parties in each document. Finally, each provider agreement has a clause entitled

“This is it,” which clearly says that the agreement, along with the appendices,

constitutes the entire understanding of the parties, including either side’s affiliates,

regarding the subject matter of the agreement.

      How does the demand for overpayment fit into any of the provider

agreements? In short, on this record, it does not. The demand letter did not identify

specific billings originating from any identifiable practice location, and Appellants

have not established any particular provider agreements to which the claim might

apply. Optum allegedly took a limited number of unidentified claims, found what it

believed to be a certain rate of improper coding of claims by Low-T, and then applied

                                          23
that rate to the “audited paid claims universe” to extrapolate a calculated overpayment

total. This methodology did not even attempt to correlate the “overpayment” to

claims from actual provider agreements. Appellants never showed that they utilized

any agreement between the parties to justify this methodology. Appellants simply

argue that this is a dispute between the parties and that all disputes between the

parties are to be arbitrated. However, this argument fails to recognize that the parties

likely have different rights, duties, and remedies depending on which state law and

which agreement apply to a claim. By basing their claim on Optum’s methodology,

Appellants have made it virtually impossible to ascertain which state law and which

provider agreement or agreements are applicable to the overpayment claim. There is

certainly no evidence of an overarching agreement that authorizes this method of

determining claim overpayments across multiple provider agreements that also

includes an arbitration agreement to address disputes regarding such calculations.

Seeking compelled arbitration of the overpayment claim can best be described as an

effort to force a proverbial square peg into a round hole, which we decline to do. We

hold that Appellants failed to demonstrate that the overpayment claim falls within the

scope of any arbitration agreement. Therefore, the trial court did not abuse its

discretion in denying arbitration of the claim for overpayment. We overrule this part

of Appellants’ first issue.

       Appellants contend that because the overpayment claim should be arbitrated,

the alleged settlement of the claim should be arbitrated. Niro v. Fearn Int’l, Inc.,

                                          24
827 F.2d 173, 175 (7th Cir. 1987); Valero Energy Corp. v. Teco Pipeline Co., 2 S.W.3d 576,

587 (Tex. App.—Houston [14th Dist.] 1999, no pet.). However, since we have held

that Appellants did not satisfy their burden to show that the overpayment claim fell

within the scope of any arbitration agreement, the trial court did not abuse its

discretion in denying arbitration of the alleged settlement of that claim. We overrule

this portion of Appellants’ first issue.

       In their remaining claims, both parties asked the trial court to declare the rights

and obligations of the parties regarding various aspects of billing and claims payment

procedures under the “provider agreements.” These requests clearly fall within the

scope of each respective provider agreement and the arbitration provisions governing

each agreement. Because we agree that the arbitration language in each provider

agreement is broad in scope, an arbitrator may declare the rights and obligations of

the parties to the contracts if the contracts do not preclude the arbitrator from

awarding such relief. See 950 Corbindale, L.P. v. Kotts Capital Holdings, Ltd. P’ship,

316 S.W.3d 191, 196–97 (Tex. App.—Houston [14th Dist.] 2010, no pet.). These

contracts do not contain any such prohibition; therefore, these declaratory-judgment

claims of the parties should be referred for arbitration according to the terms of each

agreement. The trial court’s refusal to do so was an abuse of discretion. See id. at 197.

We sustain this remaining portion of Appellants’ first issue.3


       In their second alternative issue, Appellants contend that this court should
       3

order that any claims not subject to arbitration be stayed pending the outcome of

                                           25
IV. Conclusion

      Having overruled Appellants’ first issue in part and having sustained it in part,

we affirm the trial court’s order in part and reverse it in part. That portion of the

order denying arbitration on Appellants’ claims for alleged overpayment and

Appellees’ claim of settlement of the overpayment (Count One of Appellees’ Original

Petition and paragraphs 11, 17, and 18 of Appellants’ Second Amended Answer and

Amended Counterclaim) and related attorney’s fees and costs is affirmed.

      However, that portion of the order denying arbitration on all parties’ other,

general claims for declaratory relief of the parties’ rights and obligations under the

provider agreements and applicable state law, attorney fees, and costs (Counts Two

and Three of Appellees’ Original Petition and paragraphs 17–19 of Appellants’

Second Amended Answer and Counterclaim) is reversed. We remand this case to the

trial court (1) to refer those claims for declaratory relief to arbitration pursuant to the

terms of each provider agreement4 and (2) to address whether to stay claims not

subject to arbitration pending the arbitration.


arbitration. This issue was not addressed by the trial court. In light of this court’s
rulings herein, we believe that this matter should be addressed by the trial court on
remand. See Bonded Builders Home Warranty Ass’n of Tex., Inc. v. Smith, 488 S.W.3d 468,
485 n.7 (Tex. App.—Dallas 2016, no pet.); see also Tex. R. App. P. 47.1.
      4
        Appellees contend that Appellants asked for arbitration of all claims in Dallas,
Texas, under one agreement, the exemplar attached to the Original Petition. This is
incorrect. Appellants’ Motion to Compel Arbitration sought an order “compelling
Plaintiffs to proceed to arbitration in accordance with the provider agreements that are
the subject of this dispute.” [Emphasis added.]

                                            26
                                   /s/ Mike Wallach
                                   Mike Wallach
                                   Justice

Delivered: January 21, 2021




                              27